Appeal from an order of Family Court, Erie County (Rosa, J.), entered October 26, 2001, which revoked a suspended judgment and transferred the custody and guardianship rights of respondents’ biological children to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*966Memorandum: Respondent father appeals from an order revoking a suspended judgment entered upon a finding of permanent neglect and transferring custody of his biological children to petitioner. Family Court’s finding following an evidentiary hearing that respondent failed to comply with certain conditions of the suspended judgment is supported by a preponderance of the evidence (see Matter of Rebecca F., 286 AD2d 985, 986; see also Matter of Victor C., 284 AD2d 945; Matter of Ashley M. [appeal No. 1], 278 AD2d 892, lv denied 96 NY2d 710). Thus, contrary to the contention of respondent, the court “did not improvidently exercise its discretion by revoking [the] suspended judgment” (Matter of La’Quan De’Vota H., 259 AD2d 486, 487; see Rebecca F., 286 AD2d at 986). Present— Pigott, Jr., P.J., Pine, Wisner, Kehoe and Gorski, JJ.